     Case 5:20-cr-00040-JA-PRL Document 37 Filed 10/08/20 Page 1 of 1 PageID 95




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                          OCALA DIVISION
 ______________________________________________________________________________

 UNITED STATES OF AMERICA

 v                                                                Case No. 5:20-cr-40-Oc-28PRL - 1

 CHRISTINA LYNN CATALANO                                               AUSA: William S. Hamilton
                                                                             for Michael P. Felicetta
                                                                Def. Atty.: Christine Nan Bird (FPD)
                                                                         for Mark Rosenblum (FPD)

JUDGE              Philip R. Lammens      DATE AND TIME                              October 8, 2020
                                                                                 02:28 pm - 02:51 pm
                                                                                          23 minutes
DEPUTY CLERK       Melanie L. Sanders     TAPE/REPORTER                                     DIGITAL
INTERPRETER        None Required          PRETRIAL                                      Bryan Coomer

                     CLERK’S MINUTES – SHOW CAUSE HEARING ON
                         VIOLATIONS OF PRETRIAL RELEASE

 Defendant arrested on a Petition for Action on Conditions of Pretrial Release (Doc. 35).

 Court advises the defendant of the violation alleged in the Petition.

 Defense Counsel addresses the court. The defendant admits the violation.

 Government orally moves to revoke defendant’s pretrial release and presents argument of the
 same.

 Defense counsel responds with argument in support of the defendant remaining on bond with
 modifications to the Order Setting Conditions of Release (doc. 12).

 Comments by Pretrial Services Officer

 Court DENIES Government’s ore tenus motion for revocation and GRANTS defendant’s ore
 tenus motion for modification of conditions to the Order Setting Conditions of Release.

 ORDER TO ENTER.
